Citation Nr: 0606521	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-06 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals of shell fragment wound of the right arm, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from October 1951 to October 
1954.  He is the recipient of the Purple Heart Medal. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  This case was remanded in December 
2004 for additional development and now returns to the Board 
for appellate review.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  Residuals of shell fragment wound of the right arm are 
manifested by subjective complaints of pain, fatigue, and 
flare-ups and objective evidence of decreased muscle strength 
and limited arm motion, without evidence of scars, muscle 
atrophy, wasting, tissue loss, adhesions, tendon damage, 
fascia defect, muscle defect, or bone, joint, or nerve 
damage.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
residuals of shell fragment wound of the right arm have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, 
Diagnostic Code 5303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002 & Supp. 2005); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In August 2001, VA issued regulations 
to implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the veteran filed his increased rating 
claim in September 2000, prior to the enactment of the VCAA.  
The initial unfavorable decision was issued in April 2001, 
after the enactment of the VCAA.  In Pelegrini, the Court set 
out that the claimant need only be provided VCAA notice and 
an appropriate amount of time to respond, followed by proper 
subsequent VA process.  See Pelegrini at 120-123; see also 
38 C.F.R. § 20.1102 (2004) (harmless error); Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  In this case, after VCAA notice was provided in 
October 2003 and December 2004, the veteran's increased 
rating claim was readjudicated and a supplemental statement 
of the case was provided to the veteran in September 2005, 
such that he had the opportunity to respond to the remedial 
VCAA notice prior to the Board's adjudication of his claim on 
the merits.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the veteran was informed in the October 2003 
and December 2004 VCAA letters about the information and 
evidence that is necessary to substantiate his claim for an 
increased rating.  Specifically, he was advised that the 
evidence must show that his service-connected disability has 
gotten worse. 

In addition, the veteran was informed in the October 2003 and 
December 2004 letters about the information and evidence that 
VA would seek to provide.  Specifically, the letters notified 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency, to include medical records 
from the military, VA hospitals, and the Social Security 
Administration.  Such letters further indicated that VA would 
make reasonable efforts to obtain relevant records not held 
by a Federal agency, to include records from state or local 
governments, private doctors and hospitals, and current or 
former employers.  The letters also informed the veteran that 
VA would attempt to obtain private records if he completed 
and returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.  

The veteran was also advised about the information and 
evidence he was expected to provide.  Specifically, in the 
October 2003 and December 2004 letters, he was informed that 
he must provide adequate identifying information for any 
relevant records he wished VA to obtain and that it was his 
responsibility to ensure that VA received all requested 
records not in the possession of a Federal department or 
agency.  He was specifically asked to send recent, preferably 
within the past twelve months, medical records.  Also, as 
indicated previously, the letters informed the veteran that 
VA would attempt to obtain private records if he completed 
and returned VA Form 21-4142, Authorization and Consent to 
Release Information to VA, for each provider.  Additionally, 
the December 2004 letter informed the veteran that he may 
submit evidence showing that his service-connected right arm 
disability increased in severity, to include a statement from 
his doctor, containing the physical and clinical findings, 
the results of any laboratory tests or x-rays, and the dates 
of examinations and tests.  He was notified further that he 
may also submit statements from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner his disability had become worse.  

With respect to the fourth element of notice, the December 
2004 letter requested that the veteran inform VA if there is 
any other evidence or information that he believed would 
support his claim and, if such evidence or information was in 
his possession, to send it to VA.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the veteran covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  VA treatment records detailing the 
history of the veteran's right arm disability as well as 
contemporaneous medical reports addressing the relevant 
rating criteria are of record.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained for an equitable disposition of his 
claim.  Moreover, the veteran was provided with VA 
examinations in October 2000, September 2002, and April 2005 
in order to adjudicate his claim.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a statement of the case in 
January 2003 and supplemental statements of the case in March 
2003 and September 2005, which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran is service-connected for residuals of shell 
fragment wound of the right arm, currently evaluated as 30 
percent disabling under 38 C.F.R. § 4.73, Diagnostic Code 
5303.  He contends that his right arm disability should be 
rated as severe because he has pain and flare-ups.  The 
veteran states that his activities have become very limited 
as a result of his right arm disability and that he currently 
has carpal tunnel syndrome.  Therefore, he argues that he is 
entitled to an evaluation in excess of 30 percent for such 
service-connected disability.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
38 C.F.R. § 4.69.  As the medical evidence reveals that the 
veteran is right-handed and his arm disability is on the same 
side, he is entitled to ratings pertinent to the dominant 
arm.  

Diagnostic Code 5303 applies to residuals of injury to muscle 
group III, namely the intrinsic muscles of the shoulder 
girdle, to include the pectoralis major I (clavicular) and 
deltoid.  The function of these muscles is elevation and 
abduction of the arm to the level of the shoulder; and acting 
with the pectoralis major II (costosternal) and latissimus 
dorsi and teres major of Group II in forward and backward 
swing of the arm.  Diagnostic Code 5303 provides for a 
30 percent evaluation for a moderately severe disability of 
the dominant side and a 40 percent evaluation for a severe 
disability of the dominant side.  38 C.F.R. § 4.73, 
Diagnostic Code 5303.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X-
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

The Board finds that the veteran is not entitled to a rating 
in excess of 30 percent for his service-connected shell 
fragment wound of the right arm.  Such disability is 
manifested by subjective complaints of pain, fatigue, and 
flare-ups and objective evidence of decreased muscle strength 
and limited arm motion, without evidence of scars, muscle 
atrophy, wasting, tissue loss, adhesions, tendon damage, 
fascia defect, muscle defect, or bone, joint, or nerve 
damage.

A March 2000 X-ray reflects no evidence of pone or joint 
pathology.  A May 2000 VA treatment record reflects 
complaints of right arm and shoulder pain.  It was noted that 
the veteran was right-hand dominant and was complaining of 
pain in the deltoid insertion area.  He felt there was a 
shrapnel injury with retained metal.  It was noted that the 
veteran had a history of rotator cuff problem and adhesive 
capsulitis four years previously.  Such had improved with 
surgery.  Evaluation of the veteran's shoulder revealed 
external rotation to 30 degrees, forward flexion to 150 
degrees, and internal rotation to his buttock.  He had some 
weakness with forward flexion abduction.  The veteran denied 
significant pain.  There was no pain with palpation and no 
significant deltoid or biceps atrophy.  X-rays of the right 
shoulder showed some degenerative changes.  There was no 
evidence of metallic foreign body in his shoulder or arm.  
The assessment was right shoulder with impingement syndrome 
post-rotator cuff tear, referred pain mild adhesive 
capsulitis.

An October 2000 VA examination reflects that the veteran was 
currently retired.  He was last employed about four and a 
half years previously in receiving in a paper mill, where he 
had worked for 36 years.  The veteran gave a history of a 
shrapnel injury to his right arm and right neck in 1953 while 
serving in the Korean Conflict.  At that time, he had a 
shrapnel injury to the right arm and such was removed in a 
field hospital in Korea where he was hospitalized for a 
period of approximately two days.  The veteran reported that 
most of the shrapnel was removed, but one piece still 
remained in his right arm.  He stated that he had been having 
pain in his right arm since then and had multiple visits to 
physicians, but had been told that the shrapnel would not be 
removed.  The veteran had been treated with pain medication 
since such time.  

The veteran complained of pain in his right arm and pointed 
to his right upper arm where he stated that the pain is 
constant, daily, and a pulling type of pain.  He rated such 
as 9 out of 10.  The veteran reported that the pain was 
increased with rolling on his arm and that the pain woke him 
up in the night.  He also stated that the pain is made worse 
during a bus trip with the vibration or when he used the lawn 
mower.  The veteran indicated that he had to use a sling 
every time he went for a walk.  He stated that pain 
medication helped, but only reduced his pain to a 6 or 7 out 
of 10.  The veteran also complained of limitation of motion 
of the right shoulder.  It was noted that he was right-
handed.

Regarding his daily activities, the veteran complained that 
he had to use his left hand to brush his teeth and shave as 
he had a lot pain in his right upper extremity.  He also 
stated that he used his left hand in showering, toileting, 
and, on occasion, eating.  The veteran indicated that it was 
difficult to dress and he had increased pain when shoveling 
or lawn mowing as well as during damp and cold weather.

Physical examination failed to reveal any tissue loss.  There 
was no muscle herniation appreciated.  There were no scars 
visible and, as such, it was difficult to specify the muscles 
which were penetrated.  The veteran could not find the scars 
and stated that there were no visible scars from the shrapnel 
injury.  There was some tenderness to deep palpation over the 
upper right arm.  There were no adhesions present.  Range of 
motion of the right shoulder revealed flexion from zero to 75 
degrees, abduction of zero to 80 degrees, extension from zero 
to 20 degrees, adduction from zero to 20 degrees, external 
rotation from zero to 80 degrees, and internal rotation to 20 
degrees.  Strength was diminished in the right upper 
extremity as compared to the left upper extremity with the 
right shoulder.  There was also evidence of pain with 
manipulation of the right shoulder as evident by grimacing 
and guarding.  There was no evidence of tendon damage.  There 
was no atrophy of muscles noted.  Sensations were intact in 
the bilateral upper extremities.

X-rays of the right shoulder failed to reveal any evidence of 
metallic or radio-opaque foreign bodies.  Moderate to severe 
degenerative joint disease of the right acromioclavicular 
joint was seen.  There was also some rotator cuff 
calcification at the periphery of the greater tuberosity.  
The relevant diagnoses included shell fragment wound of the 
right shoulder and neck with residuals as described in the 
examination report and degenerative joint disease of the 
right acromioclavicular joint.

An April 2001 VA treatment record reflects that the veteran 
had a history of problems and "stiffness" in his right 
shoulder.  In the past, he had been treated with therapy and 
apparently regained fairly good function.  Thereafter, he had 
a flare-up and, over the prior two years, had significantly 
limited motion.  The veteran wore a sling frequently.  It was 
noted that he had a history of previous shrapnel to that 
area.  He was right-handed and presently retired.  
Examination of the right shoulder revealed no obvious 
deformity.  Motion to the right shoulder was severely 
limited.  Active and passive motion to the right elbow was 
normal.  There was no obvious neurologic deficit, although 
the veteran complained of episodic numbness in the hand.  He 
had good thenar function and good thenar muscle.  X-ray of 
the shoulder showed no obvious abnormality.  The impression 
was chronic rotator cuff tendonopathy with frozen shoulder 
syndrome, right upper extremity, and, rule out carpal tunnel 
syndrome.  The veteran was given an injection for his right 
shoulder symptomatology.

An April 2002 VA treatment note indicates that the veteran 
was seen for recurrent problems with his right shoulder.  He 
had been seen a year previously and had been treated for 
symptoms consistent with frozen shoulder and rotator cuff 
endonopathy.  He was treated with an injection and, since 
that time, he was doing quite well, but had some recurrent 
shoulder symptoms.  Examination revealed good range of motion 
of the right shoulder, but positive impingement.  The veteran 
again received an injection for his right shoulder 
symptomatology.  A May 2002 record shows that an EMG was 
indicative of moderately severe, chronic, distal median 
neuropathies at the wrists such as may be seen in carpal 
tunnel syndrome.  It was noted that the absence of 
fibrillation potentials and presence of stanle motor unit 
action potentials suggest that such was either a slowly 
progressive or remote process on the right.  The absence of 
clinical symptoms on the left was observed to be somewhat 
unusual.

At a September 2002 VA examination, the veteran reported last 
working approximately six months previously as a housekeeper 
at a casino.  He indicated that he was employed there for 
eight months, until his VA physician told him to retire 
primarily because of carpal tunnel syndrome of the right 
hand, which the examiner noted was not secondary to the 
veteran's service-connected wounds.  However, regarding the 
veteran's right shoulder, the examiner noted that, due to his 
muscle wound, the veteran should not do heavy or moderate 
manual labor; however, he was capable of light physical work 
as well as sedentary work.  It was noted that the veteran had 
multiple nonservice-connected problems of the right upper 
extremity that were unrelated to the shoulder condition, to 
include osteoarthritis of the right shoulder and carpal 
tunnel syndrome of the right wrist.  Specifically, the 
examiner stated that it was, in his medical opinion to a high 
degree of medical certainty, that the veteran's carpal tunnel 
syndrome of the right wrist, unrelated to the veteran's 
service-connected muscle group injury to the right shoulder. 

The veteran complained of increased right shoulder pain, to 
include muscle pain and spasm.  It was recorded that the 
veteran had been examined numerous times by the examiner as 
well as others and no one had been able to find a scar on the 
right shoulder.  The examiner noted that there were no scars 
on the right shoulder, upper arm, cervical spine, and throat.  
It was noted that, if the veteran indeed had shrapnel wounds 
at one point in time, then the shrapnel wounds were 
superficial and there would be no deep muscle damage.  There 
was no muscle atrophy or wasting present.  There was no 
discoloration or warmth to the touch or swelling present in 
the right shoulder.  Right shoulder range of motion was 
impaired on active and passive motion.  The veteran had 
abduction of 84 degrees with forward elevation of 82 degrees, 
external rotation of 86 degrees, internal rotation of 78 
degrees, and backward extension along sagittal plane of 38 
degrees.  On the fourth range of motion, abduction was 84 
degrees, with forward elevation of 88 degrees, external 
rotation of 72 degrees, internal rotation of 80 degrees, and 
backward extension along sagittal plane of 38 degrees.  The 
examiner found no evidence of muscle loss or fascial defects.  
There was fatigability and weakness with repetitive motion.  
The examiner stated that he would typify the veteran's muscle 
group injury as moderately severe.  There were no tumors of 
the muscle present.  Examination of the area around the right 
shoulder showed no neurologic deficits.  There were no entry 
or exit wounds since there were no scars present.  There was 
no tissue loss or scar formation found.  No adhesions, tendon 
damage, or bone, joint, or nerve damage were found.  Muscle 
strength of the right shoulder in the deltoid region, muscle 
group III, was diminished when compared to the left arm by 
approximately 40 percent.  No muscle herniation was present 
since there was no fascia or muscle defect present.  The 
veteran was diagnosed with shell fragment wound of the right 
shoulder with no scars, wasting, or muscle damage.  
Impairment of muscle function was moderately severe.  

A November 2003 VA treatment record reflects complaints of 
recurrent right rotator cuff tendonitis and, as such, the 
veteran received an injection.  It was noted that he had 
increased pain in the shoulder, which had persisted for 
several months, and subsequently, he had developed a frozen 
shoulder.  In May 2004, the veteran complained of right upper 
arm pain.  The assessment was chronic right shoulder bursitis 
without improvement.  November 2004 records also show 
complaints regarding the right shoulder.

An April 2005 VA examination reflects that the veteran's 
claims file was reviewed.  By history, the veteran sustained 
a right arm shell fragment wound injury while serving in 
Korea from an artillery shell explosion that buried him in 
1952.  Some of the shrapnel was removed in the field and the 
veteran was in sickbay for one and a half weeks and then 
returned to the lines.  The veteran was pointing to his right 
mid arm, but was not at all sure if that was the entry point.  
His service medical records did not document well as to the 
entry point.  Currently, the veteran was unable to raise his 
arm at all because of pain and pulling.  The pain to his 
right arm comes and goes.  He took Ibuprofen and 
Acetaminophen, which numbed the pain temporarily.  The pain 
was getting worse over time and the veteran was having 
difficulty with using his right hand to brush his teeth, eat, 
wash, and do other daily chores.  The veteran used to have 
Cortisone injections to his right shoulder, but such only 
lasted one and a half months.  Pain was described as a 
constant ache and sharp with activity.  He rated the pain at 
a 7 to 9 out of 10 and such disrupted his sleep when he was 
lying on the affected side.  The examiner noted that the 
veteran worked as a received in a paper mill for 36 years and 
retired in 1994.  He was working as a housekeeper in a casino 
for only six months in 2002 and was told by his physician to 
stop working due to his arm disability. 

Upon physical examination, the veteran was right-handed.  His 
right arm was held close to his body and he was wearing a 
right wrist brace.  The examiner noted that the veteran's 
medical records did not document the exact location and 
severity of his right arm injury.  All of the right humeral 
x-rays did not show any retained metallic foreign body and 
the examiner was unable to find any scar to the veteran's 
right shoulder or arm.  The veteran currently had a frozen 
shoulder with severely restricted mobility of the right 
shoulder.  He had difficulty removing his shirt and had to be 
assisted by his wife.  Range of motion of the right shoulder 
was 50 degrees and extension was 10 degrees.  Abduction was 
40 degrees and there was tenderness to the right mid arm.  
His right elbow was also limited to flexion of 80 degrees and 
extension of zero degrees.  There was no apparent muscle 
atrophy in comparison to his right upper extremity.  
Repetitive motion could not be tested because of his severely 
limited mobility and, therefore, the DeLuca factors could not 
be assessed.  The veteran's last should X-ray dated in March 
2003 was read as mild calcific rotator cuff tendonitis and 
several small erosions or cysts in the greater tuberosity of 
the proximal humerus, moderate degenerative disease in the 
acromial clavicular joint.  The examiner diagnosed frozen 
right shoulder with essentially a non-functional right 
shoulder with very severely restricted mobility at the 
shoulder and some restriction to the right elbow.

Based upon a review of the evidence, the Board finds that the 
veteran is not entitled to a rating in excess of 30 percent 
for his service-connected shell fragment wound of the right 
arm.  As indicated previously, there must be evidence of a 
severe muscle disability in order to warrant a rating in 
excess of 30 percent.  The Board initially notes that the 
veteran's service medical records show that he incurred a 
shrapnel wound to the right shoulder and such was removed at 
a first aid station.  There is no evidence of hospitalization 
for a prolonged period for treatment of the wound.  Moreover, 
at his VA examinations, the veteran's reported in-service 
history does not include a prolonged hospitalization.  
Additionally, there is no evidence of a through-and-through 
or deep penetrating wound due to a high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The medical evidence of 
record also fails to demonstrate ragged, depressed, and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Specifically, all recent VA examiners have 
failed to find any scars associated with the veteran's shell 
fragment wound of the right arm.  Additionally, there is no 
evidence of palpation showing loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area.  
Specifically, VA examinations have consistently revealed no 
muscle atrophy, wasting, tissue loss, adhesions, tendon 
damage, or bone, joint, or nerve damage.  In September 2002, 
it was noted that there was no muscle herniation as there was 
no fascia or muscle defect present.  There is no evidence 
that the veteran's right arm muscles swell and harden 
abnormally in contraction.  Also, the veteran has not 
demonstrated consistent complaints of cardinal signs and 
symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries.  Specifically, while he 
has complained of increased pain, fatigue, and flare-ups, 
there is no evidence of impairment of loss of power, 
weakness, fatigue-pain, impairment of coordination, or 
uncertainty of movement.  Based on the foregoing, while the 
September 2002 VA examination revealed that muscle strength 
of the right shoulder in the deltoid region, muscle group 
III, was diminished when compared to the left arm by about 40 
percent, the Board finds that the overall disability picture 
of the veteran's shell fragment wound of the right arm does 
not more nearly approximate a severe muscle disability.  

Moreover, there is no X-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of missile; adhesion of scar to one of the 
long bones, scapula, pelvic bone, sacrum, or vertebrae, with 
epithelial sealing over the bone, rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

As such, there are, in short, no objective findings of record 
that would establish that the degree of disability resulting 
from the veteran's muscle group III impairment more nearly 
approximates the level of severe.  Therefore, an increased 
evaluation is not warranted under the criteria of Diagnostic 
Code 5303.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  The evidence 
demonstrates that the veteran has a right shoulder 
disability, to include arthritis and a frozen shoulder, which 
is not service-connected and has not been shown to be 
secondary to his shell fragment wound of the right arm.  In 
this regard, the Board notes that a June 1997 Board decision 
denied service connection for a right shoulder disability as 
secondary to the veteran's muscle group III disability.  
Also, the September 2002 VA examiner noted that the veteran 
had multiple right upper extremity problems, to include 
osteoarthritis of the right shoulder and carpal tunnel 
syndrome of the right wrist, that were unrelated to his 
service-connected muscle group injury to the right arm.  
Therefore, any manifestations pertinent to the veteran's 
right shoulder disability or carpal tunnel syndrome of the 
right wrist cannot be considered in evaluating his service-
connected shell fragment wound of the right arm.  The Board 
notes that the evidence of record details limited right arm 
movement, with abduction limited to 40 degrees at the 
veteran's most recent VA examination in April 2005.  However, 
under Diagnostic Code 5201, arm motion must be limited to 25 
degrees from the side in order to warrant a 40 percent 
evaluation.  As such, the veteran is not entitled to a rating 
in excess of 30 percent under Diagnostic Code 5201.  
Moreover, in September 2002, the VA examiner found that there 
was no bone, joint, or nerve damage as a result of the 
veteran's muscle group III disability.  Therefore, a review 
of the record, to include the veteran's subjective complaints 
and the objective medical evidence, otherwise fails to reveal 
any additional functional impairment associated with the 
veteran's right arm disability to warrant consideration of 
alternate rating codes.  

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the veteran's claim for a rating in 
excess of 30 percent for shell fragment wound of the right 
arm.  Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether the case should be referred 
for extra-schedular consideration.  An extra-schedular 
disability rating may be assigned if the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2005).  The record does not reflect any 
recent hospitalizations for the veteran's residuals of shell 
fragment wound of the right arm or show that such is 
unusually manifested.  Moreover, while the veteran has 
reportedly not worked since the mid-1990's, with the 
exception of a six-month period as a housekeeper at a casino, 
the September 2002 VA examiner determined that, as a result 
of the veteran's muscle group III disability, he should not 
do heavy or moderate manual labor; however, he was capable of 
light physical work as well as sedentary work.  As such, 
there is no indication that his residuals of shell fragment 
wound of the right arm markedly interfere with employment so 
as to consider an extra-schedular evaluation.  Therefore, the 
medical evidence shows that any objective manifestations of 
the veteran's residuals of shell fragment wound of the right 
arm are essentially those contemplated by the schedular 
criteria.  Therefore, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.


ORDER

An increased rating for service-connected residuals of shell 
fragment wound of the right arm, currently evaluated as 30 
percent disabling, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


